          Case 3:13-cr-00226-RNC Document 470 Filed 03/04/19 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                                      Criminal No. 3:13-cr-226 (RNC)

                 V.

DANIEL CARPENTER
                                                                                             r:::
                                                                                             (r)

                                     RESTITUTION ORDER                           ~r: ,.. ·,
                                                                                   .....
                                                                                 . r· ,. ·,  ~
                                                                                                      ..
                                                                                                      . .;J
                                                                                  •--..J -       J

I.       Restitution Liability                                                    ·•                   I
                                                                                '--);        ~
                                                                                                     .c:-
                                                                                   .1 .:_;
         A. Restitution Amount                                                  ,:.,
                                                                                   .•
                                                                                                      0       t"'•t
                                                                                   I ~               fv       ·., J
         The Defendant, Daniel Carpenter, shall pay restitution in the amount of 12,86.S 026.18
                                                                                    ---1             U1
pursuant to 18 U.S.C. § 3663A(a)(3). 1

             D This amount includes~     _ _ ___________in prejudgment interest.


            0    The Court does not order the inclusion of prejudgment interest.

         B. Joint and Several Liability

            0    Restitution is joint and several with defendant Joseph Edward Waesche IV in case

                 number 3:13-cr-224(RNC) to the extent the Court orders restitution in Mr.

                 Waesche's case.

             D   Restitution is joint and several with defendant(s) not presently named.


             D Restitution is not joint and several with other defendants or with others not named

                 herein.



1 Withrespect to the $39,555,865.32 in restitution requested on behalf of reinsurers, further
proceedings are necessary. The Court may enter an amended restitution order after further
proceedings are complete.
         Case 3:13-cr-00226-RNC Document 470 Filed 03/04/19 Page 2 of 7



                •   Optional: Rather, pursuant to 18 U.S.C. § 3664(h), the Court has apportioned

                    liability among the defendants to reflect the level of contribution to the

                    victim's loss and the economic circumstances of each defendant.

        C. Apportionment Among Victims

        Restitution shall be paid to the victims identified in Schedule A attached hereto on a

(select one):

            D   pro rata basis, whereby each payment shall be distributed proportionally to each


                victim based upon the amount of loss for each victim, as set forth more fully in

                Schedule A.

            D percentage basis, as set forth more fully in Schedule A.

            0   specified basis, as set forth more fully in Schedule A.

II.     Interest

        The Defendant shall pay interest on any restitution amount of more than $2,500.00,

unless restitution is paid in full before the fifteenth day after the date of the judgment, in

accordance with 18 U.S.C. § 3612(f)(l).

        0   All interest is waived pursuant to 18 U.S.C. § 3612(f)(3)(A).


        D Accrual of interest is limited to$ _    _ _ _ _ pursuant to 18 U.S.C. § 3612(f)(3)(B).


        D Interest shall accrue only during the period of _ _ _ __ __ _ _ _ pursuant to

            18 U.S.C. § 3612(f)(3)(C).

        D All interest is waived by the Government pursuant to 18 U.S.C. § 3612(h).

                                                   2
           Case 3:13-cr-00226-RNC Document 470 Filed 03/04/19 Page 3 of 7




          D   The following portion of interest is waived by the Government pursuant to 18 U.S.C.


              § 3612(h): _ _ _ __ _ __ __

          If a restitution payment is more than 30 days late, it is delinquent, and the Defendant shall

pay, as a penalty, an amount equal to 10 percent of the principal amount that is delinquent. If a

restitution payment is delinquent for more than 90 days, it is in default, and the Defendant shall

pay as a penalty an additional amount equal to 15 percent of the principal amount that is in

default. All penalties shall accrue, unless waived by the Government.

           D All penalties are waived by the Government pursuant to 18 U.S.C. § 3612(h).

III.      Time and Method of Payment

          Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant is hereby ordered to pay restitution in the

manner and according to the schedule that follows: (complete either Section A or B)

0      A. The total amount of restitution is due and payable immediately pursuant to 18 U.S.C.

          § 3572(d)(l):

              0   upon entry of this judgment.


              D on the following date: _ _ _ __

          In the case of a Defendant who is sentenced to a term of imprisonment, any unpaid

amount remaining upon release from prison will be paid:

              D in lump sum, immediately.

                                                    3
        Case 3:13-cr-00226-RNC Document 470 Filed 03/04/19 Page 4 of 7




          D in installments of not less than $ _ __ _ _,, payable on the ___ of each month.


          0   as specified by the Court: any remaining balance will be paid at a rate of not less

              than $1,000 per month or 10 percent of his gross monthly income, whichever is

              greater. The monthly payment schedule may be adjusted based on the defendant's

              ability to pay as determined by the Probation Office and approved by the Court.

D B. In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.


       § 3572(d)(l) and (2).

       1. The Defendant shall commence installment payments:

          D immediately upon entry of this judgment.


          D upon release from prison.


          D on the following date: _ __ _ _


          D as specified by the Court: _ _ _ _ __ __ _ _ _ _ _ _ __ _


       2. While serving the term of imprisonment, the Defendant shall make installment

payments as follows :

          D The Defendant shall pay no less than $ _ __ _ _ [ weekly; bi-weekly;


                monthly; quarterly; semi-annually; annually] .

           Din an amount equal to _ __ percent of gross income, [weekly; bi-weekly;


                monthly; quarterly; semi-annually; annually] .

           D as specified by the Court: _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                  4
        Case 3:13-cr-00226-RNC Document 470 Filed 03/04/19 Page 5 of 7



       3. After completion of the term of imprisonment or if the Defendant is not sentenced to a

term of imprisonment, the Defendant shall make installment payments as follows:

          D no less than $_    _ __ _ [ weekly; bi-weekly; monthly; quarterly; semi-


               annually; annually] .

          Din an amount equal to _ _ _ _ _ percent of the Defendant's gross income,


               [weekly; bi-weekly; monthly; quarterly; semi-annually; annually].

          D as specified by the Court: _ _ _ __ _ _ _ _ _ _ _ __ _ _ __


IV.    Payment Instructions

       The Defendant shall make payment to the Clerk of Court. Payment may be made in the

form of cash, check or money order. All payments by check or money order shall be made

payable to the "Clerk, United States District Court," and each check shall be delivered to the

United States District Court, Attention: Clerk's Office, 450 Main Street, Hartford, CT 06103, as

required by 18 U.S.C. § 3611. The Defendant shall write the docket number of this case on each

check delivered to the Clerk's Office. Any cash payments shall be hand delivered to the Clerk's

Office using exact change, and shall not be mailed.

       The Clerk shall distribute restitution payments to the victim(s) identified in this order in

accordance with the District's Standing Order on the Disbursement of Restitution Payments by

the Clerk of Court.

V.     Additional Collection Provisions

       The Defendant shall notify the Court, the United States Probation Office (during any

period of probation or supervised release), and the United States Attorney's Office, of any




                                                 5
        Case 3:13-cr-00226-RNC Document 470 Filed 03/04/19 Page 6 of 7



material change in the Defendant's economic circumstances that might affect the Defendant's

ability to pay restitution in accordance with 18 U.S.C. § 3664(k).

       The Defendant shall notify the Court, the United States Probation Office (during any

period of probation or supervised release), and the United States Attorney's Office, of any

change in address.

       Nothing in this order shall prevent the Bureau of Prisons from implementing restitution

payments in accordance with its Inmate Financial Responsibility Program ("IFRP"), 28 C.F.R.

§ 545 .10 et seq., up to the maximum amount permitted under the IFRP guidelines.

       Furthermore, nothing in this order shall prevent the victim(s) or the United States from

pursuing immediate collection through civil remedies allowed by law in accordance with 18

U.S.C. § 3664(m).

       The Defendant shall apply to any restitution still owed the value of any substantial

resources from any source the Defendant receives during the period of incarceration, including

inheritance, settlement or other judgment in accordance with 18 U.S.C. § 3664(n).

       The liability to pay restitution shall terminate the later of 20 years from the entry of

judgment or 20 years after the Defendant's release from prison, or upon the death of the

Defendant.

       It is so ordered.


       Dated at Hartford, Connecticut on this 4th day of March, 2019.



                                                         /s/ Honorable Robert N. Chatigny
                                                      ROBERT N. CHATIGNY            I )
                                                      UNITED STATES DISTRICT JUDGE




                                                  6
        Case 3:13-cr-00226-RNC Document 470 Filed 03/04/19 Page 7 of 7



                                         SCHEDULE A

Restitution in the total amount of $12,865,026.18 shall be paid to the victims listed below with
each check noting the following in the memo line "USA v. Carpenter (Charter Oak Trust)."
Restitution shall be paid on a pro rata basis, whereby each payment shall be distributed
proportionally to each victim based upon the restitution amount for each victim, as set forth more
fully in the following chart:

     Victim/Payee and Payment Address                            Restitution Amount
     AXA Financial Inc.                                                 $1,110,794.98
     Attn: Law Department Operations
     1290 Avenue of the Americas, 16th Floor
     New York, NY 10104

     The Lincoln National Life Insurance Company                         $9,329,194.79
     Attn: Kenneth Elder, AML Officer
     100 North Greene Street
     Greensboro, NC 27401

     Penn Mutual Life Insurance Company                                    $569,327.27
     Attn: General Counsel
     600 Dresher Road
     Horsham, PA 19044

     Transamerica Life Insurance Company                                 $1,855,709.14
     Attn: Jenna Hall, Legal Administration
     100 Light Street
     Mail Stop B-3550
     Baltimore, MD 21202

                                                      TOTAL             $12,865,026.18




                                                7
